Citation Nr: 1622866	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO. 08-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Agency of Original Jurisdiction (AOJ) for this matter is the RO in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

In August 2011, the Board reopened the claim and remanded the matter on the merits for further development. In August 2013, the Board again remanded the claim for additional development. The Board denied the claim in March 2015. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In March 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's March 2015 decision and remanded the case for further development and consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.



REMAND

The March 2016 JMR vacated the Board's March 2015 decision because the Board denied the Veteran's claim in reliance on the medical opinions of the October 2011 and October 2013 VA examiners, who did not consider or discuss in-service x-ray evidence showing a diagnosis of an unstable back and spondylolysis in providing negative nexus opinions. This matter is remanded for an addendum VA medical opinion regarding the causal relationship between the Veteran's current back disorder and the diagnosis of unstable back and spondylolysis in service. Additionally, the examiner should addressed whether the Veteran's current diagnosis of "L5 grade 1 spondolytic spondylolisthesis," noted in an April 2011 private treatment record, is etiologically related to his military service. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE OCTOBER 2013 VA EXAMINER AND request that she re-review the file and respond to the below inquiries regarding the Veteran's service connection claim for a low back disorder. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current low back disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran and his spouse, the October 2011 and October 2013 physical examinations, and sound medical principles, the VA examiner should provide an opinion as to:

Whether the Veteran's current low back disorder, including degenerative disc disease (DDD) of the lumbar spine, degenerative joint disease (DJD) of the lumbar spine, spina bifida occulta, lumbar dextroscoliosis, and "L5 grade 1 spondolytic spondylolisthesis" (noted in an April 2011 private chiropractor's letter) began during service, was manifest within one year of service, or is otherwise related to any incident of service, including an injury in November 1969 when x-rays showed an unstable back and spondylolysis. 

The examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*March 1969 enlistment report of medical examination containing no notation of any back disorder symptoms.

*August 1969 report of medical examination containing no notation of any back disorder symptoms. 

*November 14, 1969 service treatment record noting an impression of an unstable back and spondylolysis, and x-rays that showed a decreased number of lumbar vertebrae that were consistent with spina bifida.

*November 20, 1969 service treatment record showing complaints of back and left hip pain, and a provisional diagnosis of a lumbosacral strain that was mild. X rays revealed a number of lumbar vertebrates with spondylolysis, the impression was a mild lumbosacral strain, and the Veteran was prescribed physical therapy exercises. 

*December 1970 separation report of medical examination showing no abnormalities of the spine, and the evaluator noting that the Veteran had "no serious accidents, illnesses or operations while in the service." 

*June 2001 private discharge summary report showing that the Veteran had a motor vehicle accident (MVA) in May 2001 from which he had injuries to his brain and spinal cord. 

*August 2005, August 2008, and February 2012 statements by the Veteran, as well as his and his wife's testimony at the March 2011 Board hearing, in which he alleged that his current low back disorder was caused by an in-service injury while working on an assembly line. He also alleged that he did not have any back disorder prior to military service and that his current low back disorder was not caused by the May 2001 MVA. 

*August 2007 letter from a private doctor stating that the Veteran has "chronic, persistent lumbar back pain which could be attributed to the aggravation [of] an old injury, during his work related injury in a motor vehicle accident on 5/10/2001."

*April 2011 private chiropractor's letter showing current diagnoses of the Veteran's back disorder, including "L5 grade 1 spondolytic spondylothesis," and a positive nexus opinion. 

*May 2011 letter from the Veteran's wife in which she summarized the Veteran's medical and employment history. 

*October 2011 VA examination report in which the examiner provided a negative nexus opinion but did not appear to analyze or note the November 1969 service treatment records that showed the presence of an unstable back and spondylolysis.

*October 2013 VA examination report in which the examiner only noted the November 1969 service treatment records showing that x-rays revealed a decreased number of lumbar vertebrae with lumbar spondylolysis; however, the examiner did not provide a medical opinion as to whether all of the Veteran's current low back disorder diagnoses, including L5 grade 1 spondolytic spondylolisthesis, were etiologically related to his in-service injury, which included the diagnosis of lumbar spondylolysis. 

*August 2011, August 2013, and March 2015 Board decisions and remand directives showing the progression of evidentiary development for this claim.

*March 2016 JMR showing that the March 2015 Board decision was vacated in order for the Board to consider the adequacy of the October 2011 and October 2013 VA examination reports that did not analyze the in-service diagnosis of spondylolysis in the Veteran's back, and the etiology of the current diagnosis of L5 grade 1 spondolytic spondylolisthesis.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the claim of service connection for a low back disorder on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

